    Case 1:20-cv-00002-JRH-BKE Document 41 Filed 10/14/20 Page 1 of 5


            IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION


                                           *


                                           ★
JAMES S. FALLER II,

                                           *
     Plaintiff,
                                           *           CV 120-002
            V.
                                           *


                                           *
NANCY PATRICIA PELOSI, et al.,
                                           *



     Defendants.                           *

                                           ★

                                           *


                                           *




                                    ORDER




     Presently before the Court is Plaintiff s ^^Emergency Motion

for Temporary Restraining Order and Permanent Injunctive Relief

and Request for Immediate Hearing."              (Doc. 36.)       On January 7,

2020, Plaintiff James S. Faller 11, proceeding pro se, filed the

present action against seven (7) members of the United States

Congress    and    ^^the    deep    state."    (Doc.   1.)       Currently,      all

discovery is stayed until the Court rules on Defendants' motion

to dismiss.       (Doc. 15.)       Now, Plaintiff seeks injunctive relief

to ''restrain     the   Defendants from engaging          in   further   acts     of

sedition,   treason        and   acts to   overthrow    the    United   States    or

impede the Office          of the President, directly, indirectly, in

conspiracy or in complicity." (Doc. 36, ^ 1.) After carefully
    Case 1:20-cv-00002-JRH-BKE Document 41 Filed 10/14/20 Page 2 of 5


reviewing        Plaintiff's         requests,      the    Court    DENIES       Plaintiff's

motion.


                                         DISCUSSION


        Under Rule 65(b), a court may issue a temporary restraining

order without written or oral notice to the adverse party or its

attorney only if ^^specific facts in an affidavit or a verified

complaint clearly show                that immediate          and irreparable injury,

loss,    or    damage        will   result    to    the   movant    before the          adverse

party    can     be    heard    in     opposition."         Fed.    R.    Civ.    P.     65(b).

Granting a temporary restraining order or preliminary injunction

is only proper            if the      moving    party establishes the following

four elements:


        (1) a substantial likelihood of success on the merits;
        (2) that irreparable injury will be suffered if the
        relief is not granted; (3) that the threatened injury
        outweighs the harm the relief would inflict on the
        non-movant; and (4) that entry of the relief would
        serve the public interest.

Schmitt V. Reimer, No. 1:lO-cv-102, 2010 WL 3585187, at *1 (S.D.

Ga. Sept. 14, 2010) (quoting Schiavo v. Schiavo, 403 F.3d 1223,

1225-26 (11th Cir. 2005)).

        ^^Both      temporary         restraining          orders     and        preliminary

injunctions         are      extraordinary         remedies    that      are     ^not    to   be

granted       unless      the   movant       clearly      establishes      the    burden      of

persuasion as to each of the four prerequisites.'"                             Id. (quoting

Redford v. Gwinnett Jud. Cir., 350 F. App'x. 341, 345 (11th Cir.

2009));       see     also    United    States      v.    Jefferson      Cnty.,     720    F.2d
    Case 1:20-cv-00002-JRH-BKE Document 41 Filed 10/14/20 Page 3 of 5


1511, 1519 (llth Cir. 1983) (^'The preliminary injunction is an

extraordinary and     drastic remedy not to be           granted   unless the

movant ^clearly carries the burden of persuasion' as to the four

prerequisites.").       Moreover,     ^Mt]he    grant     or   denial   of   a

preliminary injunction is a matter within the discretion of the

district court . . . ."     Jefferson Cnty., 720 F.2d at 1519.

     First,   Plaintiff's   motion     seeks   improper    relief.      Relief

requesting the Court to instruct a Defendant to ''obey the law"

does not "satisfy the specificity requirements of Rule 65(b) and

    . would be incapable of enforcement."                Burton    v. City of

Belle Glade, 178 F.3d 1175, 1201 (llth Cir. 1999) (citing Payne

V. Travenol Lab'ys, Inc., 565 F.2d 895, 898 (5th Cir. 1978).

Here, Plaintiff has listed eight requests for relief.                The first

seven seek to enjoin Defendants from:

     1.   Violating   the   intents    and    concepts    of   Executive
     Order 12674 signed on April 12, 1989[;]
     2. Encouraging, enabling, protecting, supporting, or
     otherwise aiding, any person, enterprise, agency,
     organization, faction or militia from engaging in any
     act of violence, sedition, treason or crime against
     the United States, its citizens or any person, place
     or thing[;]
     3. Engaging in any act that could be reasonably
     perceived as an act to weaken, interfere with,
     obstruct, delay or overthrow the Office of the
     President of the United States of America[;]
     4. Engaging in any act that could be reasonably
     perceived as an act to weaken, interfere with,
     obstruct, delay or overthrow any government within the
     United States of America, including the United States
     of America[;]
     5. Engaging in any act that can reasonably create the
     appearance that they are violating the law or the
     ethical   standards      set     forth    in   Executive      Order
     12674 . . . [;]
      Case 1:20-cv-00002-JRH-BKE Document 41 Filed 10/14/20 Page 4 of 5


       6. Promulgating any false or misleading information to
       the Public or any office of the United States of
       America[; and]
       7.  Misusing any official office or authority to
       produce any delays or interference with the proper
       administration of the Office of the President or any
       other government office or agency.

(Doc. 36, at 17-18.)             Essentially, Plaintiff asks the Court

to instruct the Defendants to ^'obey the law."                        ^'It is well-

established . . . that an injunction demanding that a party

do    nothing         more   specific        than      ^obey      the     law'    is

impermissible."         Elend v. Basham, 471 F.3d 1199, 1209 (11th

Cir. 2006) (citing Burton, 178 F.3d at 1201).                           Because the

relief is improper, the Court will not address the merits

of the first seven requests for relief.

       Plaintiff's final request is to "prohibit the United

States Attorney from representing any of these defendants

in    the   instant     action."        (Doc.    36,    at     18.)       Plaintiff

previously       requested       to    "disqualify       any      United     States

Attorney from representing these defendants in the instant

action" in       an    earlier    motion.       (Mot.   to     Disqualify,       Doc.

21, at 6.)            As the Court previously ruled, "Plaintiff's

assertion that the United States Attorney is conflicted out

of     representing          Defendants       merely      because         Plaintiff

contends the United States Attorney should be investigating

the    alleged    conduct in          the   complaint is insufficient to

meet his extraordinarily high burden of showing the entire

United      States     Attorney's      Office    should      be   disqualified."
       Case 1:20-cv-00002-JRH-BKE Document 41 Filed 10/14/20 Page 5 of 5


(Doc. 30, at 2.)            Thus, Plaintiff cannot satisfy the first

element,         which   requires        a     showing        of     a   substantial

likelihood       of   success      on   the    merits,    with      regards    to the

claim       to   disqualify     the     United    States       Attorney's       Office

from representing the Defendants.

        Further,      the     Court      determines       a        hearing     is   not

necessary for the resolution of this motion.

                                        CONCLUSION


        Because Plaintiff requests improper relief and has failed to

show    a   substantial likelihood of success on the merits,' the                         Court

DENIES      Plaintiff's "Emergency            Motion     for       Temporary    Restraining

Order and Permanent Injunctive Relief and Request for Immediate

Hearing" (Doc. 36) and Plaintiff's Motion for Extension (Doc. 38.)

        ORDER     ENTERED     at    Augusta,      Georgia,          this                    of

October, 2020.




                                              j. rmjMl-^all, chief judge
                                              UNITED^TATES DISTRICT COURT
                                             -SeUTfT^RN DISTRICT OF GEORGIA
